
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29


Summary of Named Executive Officer Compensation & Performance Criteria


2004 Annual Bonus Awards

        The Compensation Committee (the "Committee") of our Board of Directors
approved the following cash bonus payments for the named executive officers for
2004 in accordance with the performance-based bonus program established during
the first quarter of 2004 under our stockholder-approved Incentive Compensation
Plan:

Clarence P. Cazalot Jr.   $ 1,900,000
Janet F. Clark
 
$
420,000
Philip G. Behrman
 
$
305,000
Steven B. Hinchman
 
$
295,000
Steve J. Lowden
 
$
295,000

2005 Base Salaries (effective April 1, 2005)

        The Committee approved base salaries for the named executive officers,
effective April 1, 2005, as follows:

Clarence P. Cazalot Jr.   $ 1,100,000
Janet F. Clark
 
$
475,000
Philip G. Behrman
 
$
335,000
Steven B. Hinchman
 
$
335,000
Steve J. Lowden
 
$
335,000

2005 Annual Bonus Performance Criteria

        The Committee also approved the performance criteria for the officers'
2005 annual bonus program under the Incentive Compensation Plan. The Committee
established a 2005 bonus pool for officers based on the Company's 2005 income
from operations. Officers' 2005 bonuses, in the aggregate, may not exceed the
amount available in that pool.

        The Committee also established the following performance measures that,
along with individual performance, will be considered in awarding individual
bonus payments for 2005:

•Upstream Adjusted Net Income per Barrel of Oil Equivalent Competitive
Comparison

•Downstream Adjusted Operating Income per Barrel of Crude Oil Throughput
Competitive Comparison

•Safety Measures

•Environmental Measures

•Budget/G&A Cost Measures

•Net Proved Reserve Additions

•Refining Mechanical Availability

•Net Production

•Downstream Return on Capital Employed

•Marathon Oil Corporation Stock Price Performance

--------------------------------------------------------------------------------



•Individual Performance, including Living the Marathon Values

        Each officer's bonus payment will be tied to the performance measures
that correspond to the success of his or her respective business unit segment.
The Committee reserves the right to adjust or eliminate an annual bonus award
based on its assessment of overall performance.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29



Summary of Named Executive Officer Compensation & Performance Criteria
